Citation Nr: 1427573	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for failure to submit new and material evidence.  The Veteran's claim was originally denied in a July 2006 rating decision.  The Veteran did not perfect an appeal, and as a result the July 2006 decision became final.

The Board notes that additional evidence pertinent to the issue on appeal was added to the claims file subsequent to the November 2011 statement of the case (SOC), which included no waiver of agency of original jurisdiction (AOJ) consideration.  However, as the Board is remanding this matter for additional evidentiary development, the AOJ will have the opportunity to review this evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  

The Veteran has consistently stated that he injured his back during training while stationed at Fort Leonard Wood.  The Veteran most recently made this contention in his December 2011 Form 9 Substantive Appeal.  In his Form 9, the Veteran notes that the November 2011 SOC incorrectly states that he claims to have been injured his back at Fort Lee.  The record contains a November 2010 Formal Finding of Unavailability with respect to treatment records at Fort Lee.  However, there is no indication in the record that a request has been made specifically for Fort Leonard Wood records.  

In addition, the Veteran contends that he received treatment for his back condition at Fort Riley and the Granite City Army Depot.  The record does not indicate that requests have been made for these records.  

The July 2006 rating decision initially denying service connection references the Veteran's separation examination.  However, a complete separation examination does not appear to be in the claims file.  

As a result, the Board finds that this matter must be remanded in order for the RO to take appropriate steps to obtain these records and document any unsuccessful attempts.  Any necessary steps should be taken to obtain the Veteran's separation examination, in addition to any other available service treatment records, including the alleged treatment records referenced above.

Accordingly, the case is REMANDED for the following action:

1.  Take any and all appropriate steps to obtain any outstanding service treatment records, including records from Fort Leonard Wood, Fort Riley, Granite City Army Depot, and the Veteran's separation examination.  

All steps taken should be properly documented in the claims file and any unavailable records should be documented with a Formal Finding of Unavailability.

2.  After the development, the claims file should be reviewed to ensure complete compliance with the directives of this remand.  If it is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHALEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

